Citation Nr: 0908886	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
deformed duodenal bulb.

2.  Entitlement to service connection for coronary artery 
disease, claimed as a heart condition.

3.  Entitlement to service connection for type 2 diabetes 
mellitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, presently diagnosed as depression. 


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from April 1 
to September 28, 1971, a period of five months and twenty 
eight days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The Veteran's deformed duodenal bulb is manifested by:  
radiological evidence of positional and water siphon 
gastroesophageal reflux, and  subjective complaints of 
abdominal pain and nausea.  There is no evidence of active 
ulcer, hematemesis, melena, anemia, incapacitating episodes, 
or medical treatment for any active symptoms.  

2.  There is no evidence of any diagnosis of any 
cardiovascular disorder, diabetes mellitus, or a psychiatric 
disorder during active service.  

3.  There is no evidence that any cardiovascular disorder, 
diabetes mellitus, or a psychosis became manifest to a degree 
of 10 percent within the first year after the Veteran 
separated from service.  

4.  There is no competent medical evidence of record which 
links any current any cardiovascular disorder, diabetes 
mellitus, or psychiatric disorder to active military service 
or to a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
deformed duodenal bulb have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.114a, Diagnostic Codes 7305 (2008).

2.  A cardiovascular disorder, to include coronary artery 
disease, was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a)(2008).  

3.  Type 2 diabetes mellitus was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been incurred during active service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a)(2008).  

4.  A psychiatric disorder, presently diagnosed as 
depression, was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a)(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided notice in a letters 
February and April 2007, which was prior to the June 2007 
rating decision currently on appeal.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Again, the Veteran was provided this 
notice in letters dated February and April 2007

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This notice was provided the Veteran in a 
letter dated March 2008.  

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, no VA medical examinations 
have been obtained with respect to the claims for service 
connection for diabetes mellitus and coronary artery disease.  
However, examinations are not required.  VA medical treatment 
records have been obtained and clearly establish a current 
diagnosis of diabetes mellitus and coronary artery disease.  
There is no evidence, however, that indicates that either of 
these disabilities may be related to active service or to the 
Veteran's service-connected deformed duodenal bulb.  
Accordingly, VA examinations are not required.  Additionally, 
there is no outstanding evidence related to this claimed 
disability, to be obtained, either by VA or the veteran.  The 
Veteran has not indicated to VA that any additional 
information relevant to his claims exists.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claims for an increased 
disability rating for his service-connected deformed duodenal 
bulb as well as his claims for service connection.  




II.  Increased Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

The Veteran's service treatment records reveal that he was 
treated for complaints of abdominal pain and cramps on 
numerous occasions.  A September 1971 discharge summary 
indicates diagnoses of mild gastritis and functional 
abdominal pain.  However, the September 1971 separation 
examination report revealed a normal clinical evaluation with 
no abnormalities of the Veteran's gastrointestinal system 
noted.  

In May 1972, a VA Compensation and Pension examination of the 
Veteran was conducted.  After a full examination with a 
gastrointestinal series being conducted, the diagnosis was 
"deformed duodenal bulb by x-ray.  No active ulceration.  
This was confirmed in a subsequent VA examination conducted 
in September 1972.  

In January 1999 an abdominal scan of the Veteran was 
conducted with respect to complaints of abdominal pain.  The 
examining radiologist indicated an impression of 
"gastroesophageal reflux, otherwise unremarkable." 

Recent VA treatment records dating from 1999 to the present 
have been obtained.  Most of these records show treatment for 
medical disorders other than the Veteran's upper 
gastrointestinal disability.  While occasional complaints of 
abdominal pain are noted, no diagnosis of active ulcer 
disease is indicated.  Rather, an April 2004 primary care 
treatment note only indicates a history of peptic ulcer 
disease, without evidence of current symptoms.  A July 1999 
VA hospital record indicates a past medical history of 
"peptic ulcer disease which is stable on no medications."  

The Veteran filed his claim for an increased disability 
rating in March 2007.  In May 2007, a VA examination of the 
Veteran was conducted.  He reported having daily nausea along 
with irregular bowel movements.  He denied dysphagia and 
reported using over-the-counter medication, Mylanta, to treat 
his gastrointestinal symptoms.  He indicated complaints of 
generalized abdominal pain, cramping, and bloating along with 
symptoms of nausea and vomiting daily.  However, review of 
treatment records does not reveal on going complaints of, or 
treatment for, such severe symptoms.  Physical examination 
revealed no obvious distress or evidence of weight loss or 
weight gain.  There was no evidence of anemia, melena, or 
hematemesis.  Radiology examination revealed an impression of 
"positional and water siphon gastroesophageal reflux to a 
level of carina which cleared well."  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report having gastrointestinal symptoms  as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In both Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2007).  The Veteran is competent to report that 
he has gastrointestinal symptoms of pain, nausea and 
vomiting.  However, the Board questions the Veteran's 
credibility with respect to those symptoms which he reported 
to the Compensation and Pension examiner.  Specifically, many 
other examination reports of record indicate that the Veteran 
is evasive and inconsistent when reporting symptoms for 
whatever disability is being evaluated.  The Veteran reports 
having nausea and vomiting daily, but when treatment records 
are reviewed there is no evidence that the Veteran has sought 
treatment for active upper gastrointestinal symptoms, nor any 
evidence of medication being prescribed.  As such, his 
reports of daily nausea and vomiting related to his service-
connected duodenal bulb disorder lack credibility.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2008).

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised. However, there 
were no substantive changes to Diagnostic Codes 7305, 7306, 
or 7307.  The Veteran filed his claim for an increased 
disability rating in 2007.  

The Veteran's service-connected deformity of the duodenal 
bulb is presently rated by analogy at a noncompensable (0%) 
disability rating under Diagnostic Code 7305 for duodenal 
ulcer.  A 10 percent rating contemplates the disability being 
mild; with recurring symptoms once or twice yearly.  A 20 
percent rating is warranted for a  moderate disability with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent disability rating 
contemplates a moderately severe disability which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Finally, a 60 percent rating, the highest 
rating assignable under this Diagnostic Code, contemplates a 
severe disability with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2008).  

The preponderance of the evidence is against the Veteran's 
claim for an increased (compensable) disability rating for 
his service-connected duodenal bulb deformity.  There is no 
objective medical evidence of active ulcer symptoms, nor any 
evidence of any impairment in health.  There is no evidence 
of even mild ulcer symptoms which would warrant the 
assignment of a 10 percent disability rating.  As such, a 
compensable disability rating must be denied.  

As the preponderance of the evidence is against the claim for 
a disability rating in excess of that assigned above, the 
"benefit of the doubt" rule is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



III.  Service Connection

The Veteran claims entitlement to service connection for 
coronary artery disease, diabetes mellitus, and depression.  
His principal assertion is that his service-connected 
duodenal bulb deformity has caused these disabilities.  

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2008).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular-renal disease, diabetes mellitus, and 
psychoses may be presumed to have been incurred during active 
military service if the disability in question becomes 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  This is 
commonly referred to as "presumptive" service connection.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2008).  This is 
commonly referred to as "secondary" service connection as 
the disability claimed has been caused secondary to one for 
which service connection has already been established.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.  The Veteran's claim for service 
connection primarily involves a secondary service connection 
claim.  However, the Board will address all bases for service 
connection.  

Review of the Veteran's service treatment records does not 
reveal that he had any complaints of, or treatment for any 
cardiovascular disorder, psychiatric disorder, or diabetes 
mellitus during service.  The Veteran was hospitalized for 
his complaints of gastrointestinal symptoms and at that time 
he was diagnosed with a mixed personality disorder with 
paranoid, passive, and dependent features.  The Board notes 
that personality disorders are not diseases or injuries 
within the meaning of applicable legislation for service 
connection purposes.  38 C.F.R. § 3.303(c) (2008).  On 
separation examination in September 1971 the clinical 
evaluation of the Veteran's heart, vascular system, and 
psychiatric status was "normal" with no abnormalities noted 
by the examining physician.  

A VA hospital treatment record reveals that the Veteran was 
hospitalized for inpatient psychiatric treatment from January 
2 to 30, 1973 with a diagnosis of chronic undifferentiated 
schizophrenia.  While this is a diagnosis of a psychosis, it 
is more than a year after the Veteran separated from service 
which was in September 1971.  VA outpatient treatment records 
dated later in 1973 continue the diagnosis of schizophrenia.  

In September 1979, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner reviewed the 
medical evidence of record with attention to the prior VA 
treatment and hospitalization records.  The Veteran was 
evasive with respect to employment, indicated that he was not 
employed, which was noted by the examiner to be contradicted 
by a VA field examination report.  Mental status examination 
revealed that the Veteran was alert, oriented, and able to 
express himself adequately on topics unrelated to himself.  
However on specific questioning related to the mental status 
examination, he gave brief and evasive replies.  Intellect 
and memory were intact.  Judgment and behavior were immature.  
The examiner's diagnosis was that the Veteran had passive-
aggressive personality disorder and that there was no 
evidence of schizophrenia.  

A VA hospital record dated July 1999 reveals a diagnosis of 
coronary artery disease with an initial diagnosis as a result 
of a myocardial infarction, heart attack, in January 1999.  A 
VA treatment record dated February 2004 reveals a diagnosis 
of new onset diabetes mellitus.  A February 2007 VA treatment 
note indicates that the Veteran's medical problem list 
includes diabetes, hypertension and coronary artery disease.  

VA mental health treatment records dated December 2006 and 
March 2007 reveal the Veteran's vague complaints of depressed 
mood; he was given diagnoses of major depressive disorder or 
merely depressive disorder.  However, both records revealed 
that the Veteran was vague in reporting symptoms and that 
although a history of schizophrenia in the early 1970s was 
indicated, there was no evidence of psychotic symptoms.  

In February 2008, a VA Compensation and Pension psychiatric 
examination of the Veteran was conducted.  the examiner 
reviewed all of the evidence of record.  After full 
examination, the diagnosis was depressive disorder.  The 
examining psychiatrist indicated that the Veteran's symptoms 
were mild and had persisted for only two years.  Moreover, 
the medical opinion was expressed that while the etiology of 
the Veteran's depression was unclear based upon his evasive 
answers, it was unrelated to service.  There was also no 
opinion linking the Veteran's current depression to his 
service-connected duodenal bulb disorder.  

A May 2008 VA mental health treatment record reveals a 
continued diagnosis of depressive disorder, although 
malingering was also suspected.  

The preponderance of the evidence is against the Veteran's 
claims for service connection for coronary artery disease, 
diabetes mellitus, and depression.  There is no evidence of 
any of these disabilities during active service or within the 
first year of separation from service.  There is no medical 
evidence linking any of these current disabilities to 
military service or to the Veteran's single, noncompensable 
service-connected disability.  As such, service connection 
for coronary artery disease, diabetes mellitus, and 
depression must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against all the claims for 
service connection.  


ORDER

A compensable disability rating for deformed duodenal bulb is 
denied.

Service connection for coronary artery disease, claimed as a 
heart condition, is denied.

Service connection for type 2 diabetes mellitus is denied.

Service connection for an acquired psychiatric disorder, 
presently diagnosed as depression, is denied. 



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


